Citation Nr: 0502476	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  95-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from May 1978 to February 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1995 by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in St. Petersburg, Florida.

In November 1997, July 2003, and March 2004, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in November 2004.

On July 17, 1997, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In December 2003, 
the veteran requested another hearing.  A hearing was 
scheduled for November 22, 2004, at the RO, but the veteran 
failed to report for the hearing.  The case will, therefore, 
be processed as if the hearing request had been withdrawn.  
38 C.F.R. § 20.702(d) (2004).  

FINDINGS OF FACT

1.  At entrance upon active duty the veteran was in a 
psychiatrically sound condition.

2.  The veteran did not have symptoms of major depressive 
disorder in service.

3.  Major depressive disorder did not have onset while the 
veteran was on active duty or within one year thereof.




CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A remedial VCAA notice letter in September 2003 informed the 
veteran of the elements of a successful service connection 
claim, including evidence of a relationship between his 
current disability and an injury, disease, or event in 
service.  The RO's letter notified the veteran of the 
evidence needed to substantiate his claim, what evidence VA 
had obtained, and what evidence he should submit in support 
of his claim.  The RO's letter advised the veteran that it 
was his responsibility to make sure VA received any relevant 
non-federal records.  A supplemental statement of the case 
furnished to the veteran in October 2003 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims.

The RO's letter to the veteran and the supplemental statement 
of the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claim, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error, particularly where the veteran was clearly 
requested to submit medical evidence linking a current 
disability to his active service.  The Board also finds that 
any error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records.  VA 
also obtained pre-service private treatment records  and 
post-service VA and private treatment records.  In addition, 
VA afforded the veteran a psychiatric examination to 
determine the time of onset of his major depressive disorder.  
The veteran and his representative have not identified any 
additional evidence pertinent to the claim on appeal.  The 
Board finds, therefore, that further assistance is not 
required and the case is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Psychosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

III. Factual Background

Records of a private hospital show that the veteran was 
admitted in May 1976 for evaluation of auditory 
hallucinations secondary to use of hallucinogenic drugs, 
including LSD and mescaline. He complained of depression.  
Treatment included psychotropic medication and supportive 
psychotherapy.  The treating physician was C. C. C., MD, a 
private psychiatrist.  The veteran was discharged on the 13th 
hospital day improved and with a good prognosis.  The 
admitting and discharge diagnosis was depressive reaction.  
As noted in the Introduction, the veteran's entrance upon 
active duty in May 1978 was approximately two years after his 
hospital discharge in May 1976.  There is no evidence of any 
psychiatric treatment of the veteran from May 1976 until 
after his separation from service in February 1979.

In a report of medical history for enlistment in the United 
States Navy in May 1978, the veteran denied having nervous 
trouble of any sort.  At an examination for enlistment in May 
1978, the veteran was evaluated as psychiatrically normal.  
The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis of depression or of 
any other psychiatric abnormality or disorder.  At an 
examination for separation from active duty in February 1979, 
the veteran was evaluated as psychiatrically normal.

The veteran's service personnel records contain an entry in 
February 1979 that he was notified that he was not eligible 
for re-enlistment due to burden to command due to substandard 
performance or inability to adapt to military service.

The veteran has testified at three personal hearings 
concerning his psychiatric status: before a hearing officer 
in October 1994; before an acting hearing officer in July 
1995; and before the undersigned Veterans Law Judge in July 
1997.  As shown below, his testimony at the hearings does not 
indicate the onset of a major depressive disorder while he 
was on active duty.

At the hearing in October 1994, the veteran testified that he 
did not see a psychiatrist in service, and he did not feel 
that should have seen a psychiatrist in service.  He 
testified that prior to service in May 1976 when he was 
diagnosed with a depressive reaction he had been 
experimenting with drugs.  He testified further that after 
service he was first seen by mental health professionals in 
1983 when his wife had him involuntarily committed to a 
psychiatric facility in Georgia after he began drinking 
heavily to numb back pain.  He also stated that he saw a 
psychologist in New Jersey in the mid-1980s and that in 1993 
he became a patient of Dr. C. C. C. who had first treated him 
in May 1976.

At the hearing in July 1995, the veteran testified that his 
condition in May 1976 when he was diagnosed with a depressive 
reaction to the use of hallucinogenic drugs "wasn't anything 
severe."  

At the hearing in July 1997, the veteran testified that: in 
May 1976, "I was getting off smoking pot" and diagnosed 
with "minor depression"; he was not depressed when he went 
into the Navy; in February 1979, he was written up for non-
performance of his duties in the Navy and then offered an 
honorable discharge; prior to his discharge from service, he 
was not sent to a psychiatrist; when he had administrative 
problems in service, he did not feel like he was suffering 
from  psychiatric problems; and he started becoming bothered 
with psychiatric problems after service.

In a July 1995 statement, Dr. C. C. C., who treated the 
veteran prior to service and after service, stated as 
follows:

This is to certify that [the veteran] has been a 
patient under my care since May, 1976, for the 
treatment of a Major Depression.  [He] was hospitalized 
while under my care at Holy Name Hospital, Teaneck, New 
Jersey, in May, 1976, and seen for continuing 
supportive psychotherapy as an out-patient until July 
of 1976.  In June of 1993, [he] resumed treatment due 
to an exacerbation of his symptomatology, which he 
indicated was due to circumstances not treated for 
while in the U. S. armed forces.  As of this writing, 
his depression has been more severe, due to his service 
experience, which in my judgment is causally connected. 

Dr. C. C. C. reported that in July 1995 the veteran was 
prescribed Prozac and receiving supportive psychotherapy.

At a VA psychiatric examination in April 1999, the veteran 
stated that he had had a feeling of failure since he was 
"kicked out of the service."  He said that since he was 
discharged from service he had had significant mental 
disorders including depression and anxiety.  He provided a 
history of alcohol dependence and use of marijuana but denied 
any current use of either substance.  On mental status 
examination, the veteran was disheveled but cooperative.  He 
had mildly increased psychomotor agitation.  His mood was 
described as depressed and anxious.  He denied and did not 
demonstrate any thought disorder.  The assessments on Axis I 
were major depressive disorder, recurrent, presently moderate 
without psychotic symptoms and history of alcohol dependence, 
currently in early remission.

The VA examiner reported that: the veteran suffered from 
major depression, severe, which required hospitalization 
prior to entering the military; his depression was in partial 
remission when he entered the military and since then he had 
had multiple relapses in his condition with one episode 
requiring hospitalization; presently, his condition was 
between moderate and severe with the majority of the symptoms 
focused on his experiences in the military.  The examiner 
stated that it appeared that the disorder of major depression 
was related to a pre-existing psychiatric disorder which was 
aggravated by the veteran's active service.

The VA examiner was requested to clarify his comment that it 
appeared that the veteran had a psychiatric disorder which 
pre-existed service and was aggravated by service.  In a 
January 2003 addendum to his report, the VA examiner stated 
as follows:

This is an addendum and it is opinion only.  This is an 
addendum after the examination that took place on April 
3, 1999.  When asked to clarify what I meant when I 
reported that the patient's disorder 'was aggravated by 
his active service', I was stating that he suffered 
from an initial episode of depression prior to his 
active duty in the service from 1978-79.  Then after 
the patient felt that he was forced to leave the 
service honorably, his symptoms then reoccurred, which 
is felt by this examiner to be due to his early 
discharge from the military.  Then I reported an 
addendum that the patient's pre-existing psychiatric 
disorder was in partial remission when he entered the 
military and 'since then, he had multiple relapses with 
the majority of symptoms focused on his experiences in 
the military'.  What this means is the patient's 
depressive symptoms were in remission upon entering the 
military after his untimely discharge his symptoms 
reoccurred, which are felt to be directly related to 
the stress that occurred because he was discharged 
early from the military.  Then when further asked, I 
specified whether the pre-existing psychiatric disorder 
was chronically worsened during service.  The answer to 
this question is no, his symptoms did not occur while 
he was in the service; they were due to him being 
discharged from the service.  [Emphasis supplied.]

The VA examiner stated that he had again reviewed the claims 
file in January 2003 when he provided the addendum to his 
examination report.  

III. Analysis

In considering the veteran's claim for service connection for 
major depressive disorder, the Board first notes that at his 
examination for enlistment in May 1978, no psychiatric 
disorder was noted and that the VA psychiatric examiner found 
in April 1999 on a review of his history and treatment 
records that the veteran's depression prior to service was in 
remission at the time of his entrance upon active duty.  With 
these findings by the physician who evaluated the veteran at 
service entrance and by a psychiatrist who reviewed the 
claims file, the Board is constrained to find that the 
veteran is entitled to the presumption that he was in sound 
psychiatric condition at service entrance.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  The issue 
before the Board thus becomes whether the veteran's major 
depressive disorder was incurred in service.  For the reasons 
stated below, the Board finds that major depressive disorder 
was not incurred during the veteran's active service.

In his testimony on more than one occasion, the veteran has 
denied having psychiatric problems, including depression, 
during his approximately nine months of service.  After a 
review of the veteran's pre-service treatment records, 
service medical records, and post-service medical records and 
a clinical interview, the VA examiner made clear in his 
January 2003 addendum that the veteran did not have 
depressive symptoms while on active duty but that such 
symptoms occurred after the veteran was discharged from 
service on grounds that the veteran felt were unjustified.  
So the veteran does not contend and the VA examiner did not 
find that the veteran had symptoms of major depressive 
disorder in service.  The Board, therefore, finds as a fact 
that the veteran did not have symptoms of major depressive 
disorder in service.  The statement by Dr. C. C. C. in July 
1995 does not contradict this finding.  Dr. 
C. C. C.'s statement that the veteran's depression in 1995 
was causally connected to "his service experience" is, the 
Board finds, somewhat ambiguous and, when read in such a way 
as to be consistent with the veteran's testimony concerning 
his psychiatric history, amounts only to an opinion that the 
veteran was depressed in 1995 because he had been 'kicked 
out' of service.  Furthermore, there is no medical evidence 
of psychosis within one year of the veteran's separation from 
service.  The preponderance of the evidence of record 
demonstrates that the veteran's major depressive disorder was 
not incurred in or aggravated by service, and so entitlement 
to service connection for major depressive disorder on either 
a direct or presumptive basis is not established.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for major depressive disorder is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


